Citation Nr: 1108876	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-15 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as secondary to (due to or aggravated by) service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from April 1985 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In pertinent part of the June 2008 decision, the RO denied service connection for PTSD, to include as secondary to the Veteran's bilateral hearing loss. 

The June 2008 rating decision characterized the issue as entitlement to service connection for PTSD as secondary to bilateral hearing loss; however, after a careful review of the Veteran's claims file the Board has recharacterized the issue as listed on the title page.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted.  The Veteran is currently service-connected for bilateral hearing loss and tinnitus.  The Veteran does not assert, nor does the evidence show, that a psychiatric disorder is directly related to the Veteran's period of service.  Rather, it is the Veteran's contention that his service-connected hearing loss caused or contributed to a 1997 accident resulting in the tragic death of his daughter, and that this accident has left him with a psychiatric disability.  Additionally, the Veteran's representative has put forth a different theory of entitlement, contending that the Veteran's service-connected hearing loss has permanently aggravated the disability due to the Veteran's psychiatric disorder.  On appeal, the Board will address both the proximate cause theory asserted by the Veteran and the aggravation theory introduced by the Veteran's representative. 

According to police reports, on July [redacted], 1997, the Veteran was watching fireworks with his two year old daughter.  She crossed the street and the Veteran called to her to get out of the street.  Before the Veteran's daughter could get out of the roadway she was struck and killed.  Police reports confirm the driver was drunk and was speeding.  The Veteran asserts that if it were not for his service-connected bilateral hearing loss, he would have heard the car approaching and he would have been able to warn his daughter.  He contends that had he heard the car, she would still be alive, and he would not have the psychiatric problems that have developed since the accident.  The Board notes that careful review of the police reports and the transcripts of depositions on file reveals no evidence to support a finding that the Veteran's bilateral hearing loss prevented him from hearing the speeding car.  The police reports and transcripts also contain no evidence to support a finding that the Veteran could have prevented the accident, even if he had heard the car.  While medical professionals have indicated that the Veteran's psychiatric problems may be related to a tragic incident - the death of the Veteran's daughter, the medical professionals and the evidence from police reports do not indicate that this accident was related to (due to or caused by) the Veteran's service-connected hearing loss.  If the Board were to direct the RO to offer the Veteran a medical examination today, findings on such examination could relate to the severity of the Veteran's hearing loss, or the etiology of the Veteran's psychiatric problems, or the impact the Veteran's hearing loss disability may have on this psychiatric disorder.  A medical examination today, however, is not likely to bring into evidence new findings as to the physical events surrounding the cause of the accident that contradict those presented in police reports from that time.  As such, the Board's efforts by this remand are not an attempt to obtain these sort of findings from a medical examiner. 

Where a medical examiner can aide in the development of this claim is with regard to the theory advanced by the Veteran's attorney.  The Veteran's representative has argued that the Veteran's current psychiatric disorder is aggravated by his bilateral hearing loss.  Generally, when a Veteran contends that a service-connected disorder has caused or permanently aggravated another disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  Here, there is one medical opinion of record.  This is a February 2008 opinion by a VA licensed social worker; it is also cosigned by a VA physician assistant and a VA psychiatrist.  The VA social worker diagnosed the Veteran with depression, anxiety, and PTSD.  Her opinion reads as follows:

		Mr. [redacted] has significant hearing loss that occurred 
      during his military service.  After his military service, 
      Mr. [redacted] experienced a severe trauma when his 2 1/2 year 
      old daughter was struck and killed by a car while in his care.  
Mr.  [redacted] was present during the accident and witnessed it.  However, he did not hear the oncoming vehicle prior to striking 
his daughter.  It is this writer's clinical estimation that there is a probability that Mr. [redacted]'s hearing loss is partially 
contributable to his ability to cope with PTSD that followed 
this accident.  Additionally, Mr. [redacted]'s issues with depression 
and PTSD are greatly affected by his hearing loss and have a 
negative impact on his daily functioning.  

February 2008 VA Letter

Based on this opinion, specifically the last sentence, the Board finds a VA examination is warranted in order to determine if the Veteran's service-connected disorders (hearing loss and tinnitus) have aggravated (caused a permanent increase in severity of) the Veteran's psychiatric disorder.   

Prior to the examination, copies of any outstanding records of pertinent treatment should be obtained and added to the claims file.   Specifically noted in this regard, are records of any treatment by the professionals who signed the February 2008 letter.


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain all relevant private and VA treatment records.  Particularly noted in this regard are any records of treatment by the medical professionals who signed the February 2008 letter discussed above. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.   The RO should inform the Veteran he can submit any additional evidence or argument he wishes regarding his assertion that his service-connected hearing loss disability was the proximate cause of the 1997 accident that took the life of his daughter and left him with a psychiatric disorder.  

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of any current psychiatric disorder.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history, the statements by his VA social worker, and any assertions regarding whether a psychiatric disorder is aggravated by his service-connected bilateral hearing loss.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should specifically be asked to provide a medical opinion answering the following question:  Has the Veteran's psychiatric disorder permanently increased in severity due to the Veteran's bilateral hearing loss?

If the VA examiner opines that the Veteran's psychiatric disorder is permanently aggravated by the Veteran's bilateral hearing loss, then he/she should discuss in detail precisely how hearing loss disability permanently aggravated the psychiatric disorder.  [The Board points out that in aggravation cases, compensation is only available for the degree of disability incurred by the aggravating service-connected disorder.]   

In rendering his opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required

3.  After completing the requested actions, and any accomplishing any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

